DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US PGPUB 2018/0028069).

As per Claim 1, Shi et al. disclose a body temperature sensor module to be attached to skin (P0013-0014), comprising: a power supply unit (P0023: Element 225) electrically connected to a flexible printed circuit board (P0013-0014, 0023: Element 205) and configured to supply driving power (P0025); a temperature sensor mounted on one surface of the flexible printed circuit board and configured to measure a body temperature of a wearer (P0005, 0025); at least one communication module through which information measured by the temperature sensor is transmitted to an external communication module (P0005, 0025: Element 230); a control unit (P0023, 0025: Element 220) configured to control driving of the power supply unit, the temperature sensor, and the communication module (P0025); a protection member configured to prevent the flexible printed circuit board, the power supply unit, the temperature sensor, the communication module, and the control unit from being exposed to the outside (P0011, 0014, 0026-0027); and a membrane layer detachably attached to one surface of the protection member and formed of a nanofiber web having micro-pores to block moisture and allow air to pass through the membrane layer (P0014, 0027).

As per Claim 5, Shi et al. further disclose the body temperature sensor module of claim 1 (as described above), wherein: the protection member includes an exposing hole formed in a region corresponding to the temperature sensor to pass through the protection member; and the temperature sensor is disposed in the exposing hole (P0011, 0014, 0026-0027).

As per Claim 6, Shi et al. further disclose the body temperature sensor module of claim 5 (as described above), further comprising a sealing member which fills the exposing hole, wherein the sealing member blocks external moisture from moving to the flexible printed circuit board (P0011, 0014, 0026-0027).

As per Claim 7, Shi et al. further disclose the body temperature sensor module of claim 1 (as described above), wherein: the flexible printed circuit board includes a cut portion having a predetermined area and formed to be cut inward; and the power supply unit is disposed in the cut portion (P0029 and Fig 3 show the recessed shapes where each element is housed).

As per Claim 8, Shi et al. further disclose the body temperature sensor module of claim 1 (as described above), wherein the power supply unit includes a plate-shaped flexible battery (Fig 3 shows battery 225 as plate-shaped.  Per P0029, battery 225 is part of or in contact with elastic layer 320 which allows such battery to behave in a flexible way along with the embodiment itself).

As per Claim 10, Shi et al. further disclose the body temperature sensor module of claim 1 (as described above), wherein the protection member is formed of a material having flexibility (P0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., as applied to claims 1, 5-8, and 10 above, in view of Cheong et al. (US PGPUB 2017/0011210).

As per Claim 2, Shi et al. teach the body temperature sensor module of claim 1 (as described above).

Shi et al. fail to teach wherein: the control unit receives power from the power supply unit using a wake-up function of the at least one communication module; and in a case in which the power is supplied to the control unit, the at least one communication module is pairing with the external communication module.
However, Cheong et al. teach an electronic device in which the device may attempt inter-device connection automatically when it enters a particular area or upon determining that the two devices enter the same area, allowing for automated connection. Further, the above method may interwork with the power control method of the module itself in interoperation with a power control scheme. That is, unless the device meets the above condition, the inter-device communication means may enter a power save mode or maintain a sleep state or fully power off, and if the device meets the condition, it may activate the inter-device communication means to proceed with the connection. By contrast, the power control scheme may apply to both when the device enters the condition and when it exits the condition. As an example, such operation may be considered where upon entering a corresponding area, the Bluetooth module may turn on to perform a pairing operation, such as scanning, and if departing from the area, the Bluetooth module may turn off for power saving (P0912).
Shi et al. and Cheong et al. are analogous art because they both disclose temperature sensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body temperature sensor module (as taught by Shi et al.) with a pair/wakeup power scheme (as taught by Cheong et al.) for power saving (Cheong et al. P0912).

As per Claim 3, the combination of Shi et al. and Cheong et al. outlined above further teaches the body temperature sensor module of claim 2 (as described above), wherein the at least one communication module includes: a first communication module through which authentication is performed with the external communication module (Cheong et al. P0434); and a second communication module through which the information measured by the temperature sensor is transmitted (Shi et al. P0005, 0025).

As per Claim 4, Cheong et al. in the combination outlined above further teach the body temperature sensor module of claim 3 (as described above), wherein: the first communication module is a near field communication (NFC) antenna module (P0427); and the second communication module is a Bluetooth antenna module (P0427).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., as applied to claims 1, 5-8, and 10 above, in view of Faarbaek et al. (US PGPUB 2014/0288381).

As per Claim 9, Shi et al. teach the body temperature sensor module of claim 1 (as described above).

Shi et al. fail to teach further comprising a wireless power receiving antenna patterned and formed on one surface of the flexible printed circuit board to recharge the power supply unit.
However, Faarbaek et al. teach an adhesive device which may also be used for applications where body implants are applied electrical power and electrical data communications via wireless means across the skin barrier (trans-cutaneously). In these cases it is important to fix the adhesive device at an exact spot on the skin surface for long periods of time with minimal annoyance or inconvenience for the person carrying the device (P0197).  The implant is typically powered wirelessly by means of an electromagnetic coupling between a coil or an antenna inside the leg and a coil or antenna placed nearby on the outside of the body on the skin surface (P0198).
Shi et al. and Faarbaek et al. are analogous art because they both disclose temperature sensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body temperature sensor module (as taught by Shi et al.) with the ability to be wirelessly powered via an antenna (as taught by Faarbaek et al.) for nerve stimulation (Faarbaek et al. P0198).

As per Claim 19, Shi et al. teach the body temperature sensor module of claim 1 (as described above).

Shi et al. fail to teach wherein a release film is attached to an exposed surface of the membrane layer.
However, Faarbaek et al. teach an adhesive device in which, prior to application to the skin, a protective release liner covers the skin contacting side of the pressure sensitive adhesive body, in order to ensure that the properties of the adhesive are preserved and that the adhesive surface is not laid open until just before the use. The release liner is suitably a siliconised or fluorinated release liner, such as a siliconised or fluorinated craft paper, polyethylene, polypropylene or polyethylene terephthalate film. Suitably, the release liner is a siliconised polyethylene film, such as medium density polyethylene from the company Huhtamaki (P0119).
Shi et al. and Faarbaek et al. are analogous art because they both disclose temperature sensing systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body temperature sensor module (as taught by Shi et al.) with a release liner (as taught by Faarbaek et al.) in order to ensure that the properties of the adhesive are preserved and that the adhesive surface is not laid open until just before the use (Faarbaek et al. P0119).

Allowable Subject Matter
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 11, the prior art of record fails to disclose, teach, or suggest a body temperature sensor module “wherein the membrane layer is attached to skin of the wearer by an ampoule including a mixing ingredient, a drying ingredient, a viscosity control ingredient, and a moisture retaining ingredient”.

Regarding Claim 15, the prior art of record fails to disclose, teach, or suggest a body temperature sensor module “wherein the membrane layer is formed to have a stack structure including: a shape retaining layer formed of a nanofiber web in which nanofibers including a synthetic polymer are accumulated and stacked on one surface of the protection member; and a liquid medicine layer formed of a nanofiber web in which nanofibers including a functional material and a water-soluble polymer are accumulated and stacked on one surface of the shape retaining layer”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. (US PGPUB 2017/0291143) disclose a separation module including at least one separation leaf that includes two porous composite membranes and a permeate mesh spacer sandwiched therebetween with and an edge-seal bond that adheres the membranes and spacer together.
Seo et al. (US PGPUB 2016/0228823) disclose an ion-exchange membrane and a filter module using the same. The ion-exchange membrane includes: a porous membrane that is formed by accumulating nanofibers obtained by electrospinning an ion-exchange solution, or a non-pore membrane that is formed by accumulating liquid droplets obtained by electrospraying an ion-exchange solution.
Hwang et al. (US PGPUB 2016/0159667) disclose a capacitive deionization electrode module, a method of manufacturing the same, and a deionization apparatus using the same. The capacitive deionization electrode module includes: a conductive support that is formed by injecting and fixing carbon-based electrode powders into and to fine pores of a porous substrate; and a coating layer coated on one surface of the conductive support, to thereby implement a current collector for the deionization apparatus having ultra-thin, slim, and excellent flexible features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685